          Case 9:19-bk-11573-MB                        Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52                                        Desc
                                                        Main Document     Page 1 of 8

Attorney or Professional Name, Address,     Telephone and FAX
Timothy Skillman
CR3 Partners, LLP
6171 West Century Boulevard, Suite 350
Los Angeles, CA 90045
T: 800-728-7276
Restructuring and Financial Advisors for Michael McConnell, Chapter 11

                        UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                                                                                              Chapter I I Case Number
 In re:
                                                                                                              9:19-bk-11573-MB

                                                                                                              Professional Fee Statement
      HVI CAT CANYON, INC.,
                                                                                                              Number:6         a
                                                                                                                    of~rr1~-282
                                                                                                              Month

                                                                                                     Debtor




I. Name of Professional:                                                                             CR3 PBftflel'S, LLP

2. Date of entry of order approving employment of the professional:                                      D@C2t71b@t' 9, 2019(doc    no. 606)

3. "Total amount ofpre-petition payments received by the professional:                               $0.0~

4. Less: Total amount ofpre-petition services rendered and expenses:                                 -~.~~

s. sa~ance of tunas ~emain;ng on aate of filing of pecic;on:                                         g See Attachment at Paragraphs Nos. 3 and 4

6. Less: 'Total amount of all services rendered per prior fee statements: (Line 6 is not used when   g See Attachment at Paragraph 6
filing Statement Number 1).
                                                                                                     _    See AttaChl'Tl@Clt at faC8gC8pf1 NO. 7
7. Less: Total amount of services and expenses this reporting period:
                                                                                                     $    See Attachment at Paragraphs Nos. 3 and 4
8. Balance of funds remaining for next reporting period:


                                                                                       INCURRED
DETAILED DOCUMENTATION SUPPORTING THE PROFESSIONAL FEES EARNED AND THE EXPENSES
DURING THIS REPORTING PERIOD HAS BEEN SERVED ON THE UNITED STATES    TRUSTEE. A COPY OF  THE
                                                               L TO ANY PARTY UPON  REQUEST.  FEES
DETAILED DOCUMENTATION WILL BE PROVIDED BY THE PROFESSIONA
AND COSTS WILL BE WITHDRAWN FROM THE TRUST    ACCOUNT  IN THE AMOUNT   STATED IN ITEM 7 ABOVE
                                                                                          L NAMED
UNLESS AN OBJECTION IS FILED WITH THE CLERK OF THE COURT AND SERVED ON THE PROFESSIONA



9. Total number of pages attached hereto:                                                            29


The above is a true and correct statement of fees earned and expenses incurred during the indicated reporting period.

Dated: May               , 2020

           Timothy Skillman
Type Name of Professional                                                                       Sigiiahire of Professional



Type Name of Attorney for Professional (if applicable)                                          Signature of Attorney for Professional (if applicable)


2eviseaseptember2o~2                             PROFESSIONAL FEE STATEMCNT (Page 1 of 2)                                                          USTRl6-6.0
Case 9:19-bk-11573-MB           Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52              Desc
                                 Main Document     Page 2 of 8



                  ATTACHMENT TO PROFESSIONAL FEE STATEMENT NO.6
                         CR3 Partners, LLP("CR3" or "applicant")

       1.      Michael A. McConnell was appointed as Chapter 11 Trustee for HVI Cat Canyon,
Inc.(the "debtor") on or about October 21, 2019.

       2.      On or about November 14, 2019, the Trustee filed the Notice OfApplication And
Application To 1)Employ CR3 Partners, LLP As Restructuring/Financial Advisor And 2)
Approve Engagement Agreement(the "Application" docket no. 510), which was approved by the
Court's order entered on or about December 9, 2019(docket no. 606).

        3.     Pursuant to the budget filed on or about November 7, 2019(the "Budget," docket
no. 474), which the Court approved by order entered on or about November 27, 2019(docket no.
572), UBS,LLC("UBS")loaned money to the Trustee for operations including acarve-out
weekly reserve for the Trustee and his professionals, and for professionals retained by the
Official Committee of Unsecured Creditors (the "Committee"). Subsequent budgets similarly
have included weekly reserves for those professionals. These funds are being deposited weekly
into segregated accounts for the Trustee's professionals and for the Committee's professionals.

       4.      On or about November 14, 2019, the Trustee filed a Motion OfChapter 11
Trustee For Order (1) Establishing Procedures For The Payment OfInterim Compensation And
Reimbursement OfExpenses(I1 U.S.C. ~~ 105(a) and 331), And Authorizing Payment On A
Monthly Basis(11 U.S.C. ~ 328)(the "Fee Procedures Motion," docket no. 511). The Fee
Procedure Motion proposed to make monthly payments in this case to the extent offunds carved-
out by the lender and designated for that purpose, or free and clear funds, if any. Subject to
resolution of any timely objection to the Professional Fee Statement, the Trustee may pay the
professional the lesser of(a)80% ofthe fees and expenses requested in the monthly statement,
and (b)the aggregate amount offees and expenses requested in the monthly statement as to
which no timely objection was made. The Fee Procedure Motion was approved by the Court's
order entered on or about December 10, 2019(docket no. 610).

        5.        Professional Statement No. 6:. This is the Sixth Professional Fee Statement by
CR3.

                a.      On or about December 6, 2019, applicant filed and served its First
        Professional Fee Statement for payment of fees and reimbursement of expenses incurred
        for the period of October 21, 2019, through November 30, 2019, in the amounts of
        $375,177, and $14,424, respectively, for a total of $389,601 ("First Fee Statement,"
        docket no. 600). Pursuant to the order on the Fee Procedures Motion and the Budget,
        applicant's First Fee Statement requested payment of$311,681, which sum has been
        paid.

                b.      On or about January 10, 2020, applicant filed and served its Second
        Professional Fee Statement for payment offees and reimbursement of expenses incurred
        for the period of December 1, 2019 through December 31, 2019 in the amounts of
        $171,268.13 and $6,700.95 respectively, for a total of $177,969.08 ("Second Fee
        Statement," docket no. 696). Pursuant to the order on the Fee Procedures Motion and the



1589498.1 26932
Case 9:19-bk-11573-MB         Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52              Desc
                               Main Document     Page 3 of 8



         Budget, applicant's Second Fee Statement requested payment of$142,375.26, which sum
         has been paid.

                 c.      On or about February 7, 2020, applicant filed and served its Third
         Professional Fee Statement for payment offees and reimbursement of expenses incurred
         for the period of January 1, 2020 to January 31, 202 in the amounts of$231,192.19 and
         $21,212.91 respectively, for a total of$252,405.10("Third Fee Statement," docket no.
         781). Pursuant to the order on the Fee Procedures Motion and the Budget, applicant's
         Second Nee Statement requested payment of$201,924.08, which sum has been paid.

                 d.      On or about March 9, 2020, applicant filed and served its Fourth
         Professional Fee Statement for payment of fees and reimbursement of expenses incurred
         for the period of February 1, 2020 to February 29, 2020 in the amounts of $274,743.75
         and $21,058.36 respectively, for a total of$295,802.11 ("Fourth Fee Statement," docket
         no. 852). Pursuant to the order on the Fee Procedures Motion and the Budget, applicant's
         Fourth Fee Statement requested payment of$236,641.69, which sum has been paid.

                 e.      On or about April 10, 2020, applicant filed and served its Fifth
         Professional Fee Statement for payment of fees and reimbursement of expenses incurred
         for the period of March 1, 2020 to March 31, 2020 in the amounts of$300,003.75 and
         $16,602.29 respectively, for a total of$346,606.04 ("Fifth Fee Statement," docket no.
         924). Pursuant to the order on the Fee Procedures Motion and the Budget, applicant's
         Fifth Fee Statement requested payment of$277,284.83, which sum has been paid.

         6.      Fee Applications: The Court held a hearing on interim fee applications on
 January 30, 2020, at 10:00 a.m. CR3 filed its first interim fee application on January 9, 2020
(doc no. 694)for the period from October 21, 2019 to December 31, 2019, requesting allowance
 offees in the sum of$546,444.38 and reimbursement of costs in the sum of $21,125.12.
Pursuant to an order entered on January 31, 2020, the Court awarded CR3 its requested fees and
 costs in full. Applicant has been paid the net sums in full.

       7.     Request for Payment of Professional Fees: During the period from April 1,
2020 to Apri130, 2020,(the "Subject Period"), CR3 has incurred fees and costs of$310,348.75,
and $7,061.48, respectively, for a total of $317,410.23.

        8.     Per the Seventh Amendment to the Credit Agreement,the Trustee's professionals
for services rendered and costs advanced during the month of April may share pro rata in
$120,000. Below is the chart with the calculations:


   PROFESSIONAL            FEES INCURRED                COSTS                 PRO RATA
                                                      INCURRED               PAYMENT OF
                                                                              $120,000.00
  Trustee                  $81,650.00             $105.49                 $13,008.95

  CR3                      $310,348.75            $7,061.48               $50,506.40



 1589498.1 26932
Case 9:19-bk-11573-MB   Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52   Desc
                         Main Document     Page 4 of 8



 banning Gill       $295,011.50         $5,022.27          $47,741.48

Bright &Brown       $1,115.00           $-0-               $177.42

BFAS                $22,664.00          $679.92            $3,714.49

 Maribel Aguilera   $28,000.00          $-0-               $4,455.37

Reetz Fox           $2,488.00           $-0-               $395.89

 Total                                                     $120,000




1589498.1 26932
Case 9:19-bk-11573-MB             Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52                         Desc
                                   Main Document     Page 5 of 8



                           PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): PROFESSIONAL FEE STATEMENT NO.
SIX(CR3 PARTNERS)will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On May 12, 2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
email addresses stated below:



                                                               D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On May 12, 2020 , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof
i n a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.

HVI Cat Canyon, Inc.                                      HVI Cat Canyon, Inc.
c/o Capitol Corporate Services, Inc.                      2550 Canet Road
36 S. 18th Avenue Suite D                                 San Luis Obispo, CA 93405-7836
Brighton, CO 80601-2452 HVI

                                                               D Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 12, 2020,
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.



                                                                D Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   May 12, 2020                    Vivian Servin                            /s/Vivian Servin
   Date                            Printed Name                             Signature




1589653.1 26932
Case 9:19-bk-11573-MB           Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52             Desc
                                 Main Document     Page 6 of 8


                           ADDITIONAL SERVICE INFORMATION (if needed):

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING("NEF")

   •    Anthony A Austin       anthony.austin@doj.ca.gov

   •    William C Beall      will@beallandburkhardt.com, carissa@beallandburkhardt.com

   • Bradley D Blakcley         blakeley@blakeleylaw~roup.com, bradleydblakeley@gmail.com

   •    Alicia Clough     aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

   •    Marc S Cohen       mscohen@loeb.com, klyles@loeb.com

   •    Alan D Condren       , berickson@seedmackall.com

   •    Alec S DiMario alec.dimario@mhllp.com,
        debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

   •    Karl J Fingerhood       karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

   • H Alexander Fisch          AIex.Fisch@doj.ca.gov

   •    Don Fisher      dfisher@ptwww.com,tblack@ptwww.com

   •    Brian D Fittipaldi     brian.fittipaldi@usdoj.gov

   •    Ellen A Friedman       efriedman@friedmanspring.com,jquiambao@friedmanspring.com

   •    Gisele M Goetz       gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

   •    Karen L Grant        kgrant@silcom.com

   • Ira S Greene        Ira.Greene@lockelord.com

   •    Matthew C. Heyn        Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

   •    Brian L Holman        b.holman@mpglaw.com

   • Brian L Holman           b.holman@musickpeeler.com

   •    Tracy K Hunckler thunckler@daycartermurphy.com,
        cgori@daycartermurphy.com;rmahoney@daycartermurphy.com

   •    Eric P Israel    eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ec£inforuptcy.com

   • Razmig Izakelian          razmigizakelian@quinnemanuel.com

   •    Evan M.Jones       ejones@omm.com, ejones@omm.com

   •    Alan H Katz      akatz@lockelord.com

   •    John C Keith      john.keith@doj.ca.gov

   •    Jeannie Kim      jekim@sheppardmullin.com, lsemeraro@sheppardmullin.co►n



]589653.1 26932
Case 9:19-bk-11573-MB          Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52               Desc
                                Main Document     Page 7 of 8



   •    Mitchell J Langberg     mlangberg@bhfs.com, dcrudup@bhfs.com

   •    Maxim B Litvak     mlitvak@pszjlaw.com

   •    Vincent T Martinez     llimone@twitchellandrice.com, smccomish@twitchellandrice.com

   •    Michael Authur McConnell(TR)        Michael.mcconnell@kellyhart.com

   •    Brian M Metcalf     bmelcalf@otntn.c;om, Urian-metcalf-9774@ecf.pacerpro.com

   •    Jerry Namba nambaepiq@earthlink.net,
        G23453@notify.cincompass.com;annie_cunningham@ymail.com

   • David L Osias dosias@allenmatkins.com,
     bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   • Darren L Patrick dpatrick@omm.com, darren-patrick-
     1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

   •    Jeffrey N Pomerantz     jpomerantz@pszjlaw.com

   • Benjamin P Pugh          bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

   •    Edward S Renwick       erenwick@hanmor.com, iaguilar@hanmor.com

   • J. Alexandra Rhim         arhim@hrhlaw.com

   •    Todd C. Ringstad      becky@ringstadlaw.com, arlene@ringstadlaw.com

   •    Mitchell E Rishe    mitchell.rishe@doj.ca.gov

   •    George E Schulman GSchulman@DanningGill.Com,
        danninggill@gmail.com;gschulman@ecf.inforuptcy.com

   • Zev Shechtman zshechtman@DanningGill.com,
     danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

   •    Sonia Singh   ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

   • Daniel A Solitro      dsolitro@lockelord.com, ataylor2@lockelord.com

   •    Ross Spence ross@snowspencelaw.com,
        janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspe
        ncelaw.com

   •    Christopher D Sullivan csullivan@diamondmccarthy.com,
        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;yuentin.roberts@diamondmc
        carthy.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

   •    Jennifer Taylor    jtaylor@omm.com

   • John N Tedford jtedford@DanningGill.com,
     danninggill@gmail.com;jtedford@ecf.inforuptcy.com

   •    Salina R Thomas      bankruptcy@co.kern.ca.us



1589653.1 26932
Case 9:19-bk-11573-MB                   Doc 988 Filed 05/12/20 Entered 05/12/20 15:30:52                                           Desc
                                         Main Document     Page 8 of 8



    •     Meagan S Tom meagan.tom@lockelord.com,
          autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com

    •    Patricia B Tomasco pattytomasco@yuinnemanuel.com,
         barbarahowell@quinnemanuel.com;cristinagreen@yuinnemanuel.com

    •     Fred Whitaker           lshertzer@cwlawyers.com, spattas@cwlawyers.com

    •     William E. Winfield               wwintield(~calattys.com, scuevasLcalattys.com

    •     Richard Lee Wynne richard.wynne@hoganlovells.com,
          tracy.southwell@hoganlovells.com;cindy.m itchell@hoganlovells.com

    • Emily Young pacerteam@gardencitygroup.com,
      rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

    •     Aaron E de Leest adeleest@DanningGill.com,
          danninggill@gmail.com;adeleest@ecf.inforuptcy.com



2. SERVED BY U.S. MAIL

Office of the U.S. Trustee
1415 State Street, Suite 148
Santa Barbara, CA 93101


REQUESTS FOR SPECIAL NOTICE

 AttornevsforBu~anko
 Philip W. Ganong                                Frank and Sylvia Boisseranc                 Rob Thomson
 Ganong Law                                      300 W. Paseo de Cristobal                   1920 Wilbur Avenue
 930 Truxtun Avenue, Suite 102                   San Clemente, CA 92672                      San Diego, CA 92109
 Bakersfield, CA 93301

                                                 Attorneys for PG&E                           Attorneys for Robert Kestner
 Jane A. Adams and John S. Adams,                Friedman & Springwater LLP                   William Winfield
 Trustees                                        350 Sansome Street, Suite 800                Nelson Comis Kettle &Kinney LLP
 PO Box 264                                      San Francisco, CA 94104                     300 E. Esplanade Drive, Ste 1170
                                                 Attn: Ellen A. Friedman                      Oxnard, California 93036-0238
 Yorba Linda, CA 92885
                                                 Ruth Stoner Muzzin                          (SERVED VIA NEF)

                                                 Attorneys for Virginia Tracy fka Virginia   Attorneys for Eller Family Trust
  Attorneys for Jane Connolly                                                                Cummins &White, LLP
                                                 Kestner Griswold
  William Winfield                                                                           Attn: Fred M. Whitaker, P.C.
                                                 William Winfield
  Nelson Comis Kettle &Kinney LLP                                                            Ashley Bolduc
                                                 Nelson Comis Kettle &Kinney LLP
 300 E. Esplanade Drive, Ste 1170 Oxnard,                                                    2424 S.E. Bristol Street, Suite 300
                                                300 E. Esplanade Drive, Ste 1170 Oxnard,
  California 93036-0238                         California 93036-0238                        Newport Beach, CA 92660
 (SERVED VIA NEF)                                                                             SERVED VIA NEF)
                                                (SERVED VIA NEF)




3. SERVED VIA EMAIL:
Eric Vanhorn — ericvanhorn@spencerfane.com




1589653.1 26932
